Dear Mr. Caldwell:
You have asked this office to advise you regarding the composition of the Board of Governors of the prison district for the Sixth Judicial District.1
R.S. 15:804 (A), (B), and (D) are applicable and provide:
  A. The board of governors shall be composed of each sheriff and one member of each of the governing authorities appointed by the governing authority of each parish within the multi-parish prison area.
  B. The president of the board of governors shall be the sheriff of the parish in which the prison is domiciled. The president of the board of governors shall be the administrator of the multi-parish prison. The appointed member of the governing authority of the parish where the multi-parish prison Is domiciled shall be the secretary of the board and the parish treasurer shall be ex officio treasurer.
                                * * * * *  D. The members of the board of governors other than the sheriffs shall be paid the same mileage and per diem in going to or returning from any regular or special meeting as is now paid to the members of the governing authorities of the parishes within the multi-parish prison area, but they shall not receive pay for more than twelve meetings during any one year.
R.S. 15:804 (C) is inapplicable because the district is composed of three parishes.2
Thus, in response to your question, the Board of Governors of the prison district for the Sixth Judicial District must be composed of the sheriff of each parish and a member of the parish governing authority appointed by that governing authority from each parish, a total of six members.
                                  Very truly yours, CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY: ____________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL KLK:ams
1 The Sixth Judicial District consists of the parishes of East Carroll, Madison and Tensas.
2 R.S. 15:804 (C) states:
C. In any parish having a population of not less than eight thousand nor more than fourteen thousand, or having a population between fourteen thousand seven hundred fifty and fifteen thousand two hundred fifty,where only one parish governs and administers a prison district, the board of governors shall be composed of the president of the police jury of the administering parish and two other police jurors to be appointed by the police jury of the parish. The members of the board of governors shall elect one of their number president and one vice president. The clerk of the police jury of the parish where the prison district is domiciled shall be the secretary of the board and the parish treasurer shall be ex officio treasurer. (Emphasis added)